DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5 of U.S. Patent No. 10643892. Although the claims at issue are not identical, they are not patentably distinct from each other.
	
Regarding Claim 1, Claim 1 of US Patent No. 10643892 (Wu) teaches a method for semiconductor processing, the method comprising: depositing a conductive feature in a dielectric layer, wherein the conductive feature is in direct contact with the dielectric layer; after depositing the conductive feature, implanting an implant species into the dielectric layer; after implanting the implant species, removing a portion of the conductive feature by a first planarization process; after removing the portion of the conductive feature, implanting another implant species into the dielectric layer; and after implanting the another implant species, removing another portion of the conductive feature and the dielectric layer by a second planarization process.

Regarding Claim 2, Claim 1, 2 of US Patent No. 10643892 (Wu) teaches wherein the implant species comprises at least one of Geranium (Ge), Silicon (Si), and Nitrogen (N)

Regarding Claim 3, Claim 1, 4 of US Patent No. 10643892 (Wu) teaches wherein a peak concentration point of the implant species in the dielectric layer is in a portion of the dielectric layer removed by the first second planarization process.

Regarding Claim 4, Claim 1, 4 of US Patent No. 10643892 (Wu) teaches wherein a peak concentration point of the implant species in the dielectric layer is in a portion of the dielectric layer removed by the first second planarization process.

Regarding Claim 5, Claim 1, 5 of US Patent No. 10643892 (Wu) teaches further comprising forming an opening through the dielectric layer to expose a conductive material in a layer under the dielectric layer, wherein depositing the conductive feature comprises growing the conductive feature in the opening in a bottom-up manner.


Claims 6-10, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, 14-16 of U.S. Patent No. 10643892 (Wu), in view of Gosset (US PG Pub. No. 2010/0059889, hereinafter Gosset).   


Regarding Claim 6, Claim 7 of US Patent No. 10643892 (Wu) teaches method for semiconductor processing, the method comprising: depositing a dielectric material over a substrate having a conductive material; forming an opening in the dielectric material to expose the conductive material; depositing a conductive feature in the opening and directly contacting the conductive material, wherein depositing the conductive feature forms an overfill portion above the dielectric material; performing a first implantation process to implant an implant species in the dielectric material; after performing the first implantation process, performing a first planarization process to remove a portion of the conductive feature, wherein performing the first planarization process removes the overfill portion of the conductive material; after performing the first planarization process, performing a second implantation process to implant another implant species in the dielectric material; and after performing the second implantation process, performing a second planarization process to remove a portion of the dielectric material and a portion of the conductive material.

Claim 7 of US Patent No. 10643892 (Wu) does not specifically teach depositing a dielectric layer having a first conductive feature; the implant species having a higher atomic volume than the dielectric layer,

Gossett discloses in Fig 4 depositing a dielectric layer(220/218) having a first conductive feature(206); the implant species(Si)[0046] having a higher atomic volume than the dielectric layer (SiOCN/ultra-low-k dielectric)[0020,0054],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Gosset to the teachings of Claim 7 of US Patent No. 10643892 (Wu) in order to enhance the signal propagation performance of the semiconductor device[0023, Gosset]

Regarding Claim 7, Claim 7 of US Patent No. 10643892 (Wu) and Gosset disclose the method of claim 6, wherein depositing the second conductive feature comprises depositing a single material (since only material of 204 is deposited, this may be interpreted as wherein depositing the second conductive feature comprises depositing a single material) to completely fill the opening.

Regarding Claim 8, Claim 7 of US Patent No. 10643892 (Wu) and Gosset teach method for semiconductor processing, the method comprising: depositing a dielectric material over a substrate having a conductive material; forming an opening in the dielectric material to expose the conductive material; depositing a conductive feature in the opening and directly contacting the conductive material, wherein depositing the conductive feature forms an overfill portion above the dielectric material; performing a first implantation process to implant an implant species in the dielectric material; after performing the first implantation process, performing a first planarization process to remove a portion of the conductive feature, wherein performing the first planarization process removes the overfill portion of the conductive material; after performing the first planarization process, performing a second implantation process to implant another implant species in the dielectric material; and after performing the second implantation process, performing a second planarization process to remove a portion of the dielectric material and a portion of the conductive material.

Regarding Claim 9, Claim 7 of US Patent No. 10643892 (Wu) and Gosset teach the method of claim 8, wherein, after performing the first planarization process, a peak concentration of the implant species is at an upper surface of the dielectric layer (since the peak of 234 is approximately at the interface of 224/220, this may be interpreted as after performing the first planarization process, a peak concentration of the implant species is at an upper surface of the dielectric layer).

Regarding Claim 10, Claim 7 of US Patent No. 10643892 (Wu) and Gosset teach
the method of claim 6, 

US Patent No. 10643892 and Gossett does not specifically teach wherein a concentration of the implant species is in a range from 2 x 1018 atoms/cm3 to about 6 x 1020 atoms/cm3.



Although Claim 7 of US Patent No. 10643892 and Gossett does not specifically teach wherein a concentration of the implant species is in a range from 2 x 1018 atoms/cm3 to about 6 x 1020 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein a concentration of the implant species is in a range from 2 x 1018 atoms/cm3 to about 6 x 1020 atoms/cm3 as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the device lifetime [0009 of Gossett]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding Claim 15, Claim 12 of US Patent No. 10643892 (Wu) teaches a method for semiconductor processing, the method comprising: depositing a dielectric material over a substrate; forming an opening in the dielectric material to expose a conductive feature; filling the opening with a conductive material, wherein a gap is interposed between the conductive material and a sidewall of the opening; performing a first implantation process to implant an implant species in the dielectric material, wherein a width of the gap decreases after performing the first implantation process; after performing the first implantation process, performing a first planarization process to remove a portion of the conductive material; after performing the first planarization process, performing a second implantation process to implant another implant species in the dielectric material; and after performing the second implantation process, performing a second planarization process to remove a portion of the dielectric material and a portion of the conductive material, wherein the implant species and the another implant species are one or more neutral species.

Claim 12 of US Patent No. 10643892 (Wu) does not specifically teach a peak concentration of the implant species in the dielectric material being at the upper surface of the dielectric material.

Gosset teaches a peak concentration of the implant species in the dielectric material being at the upper surface of the dielectric material (since the peak of 234 is approximately at the interface of 224/220, this may be interpreted as a peak concentration of the implant species in the dielectric material being at the upper surface of the dielectric material)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Gosset to the teachings of Claim 12 of US Patent No. 10643892 (Wu) in order to enhance the signal propagation performance of the semiconductor device[0023, Gosset]



 
Regarding Claim 16, Claim 12 of US Patent No. 10643892 (Wu) and Gosset teach the method of claim 15, further comprising:
after performing the first implantation process, performing an anneal [0018 of Gosset]; and after performing the anneal, performing a first planarization process to remove a portion of the conductive material and an upper portion of the dielectric material.

Regarding Claim 17, Claim 12, 14 of US Patent No. 10643892 (Wu) and Gosset teaches  wherein a peak concentration of the implant species is in a range from 8×10.sup.18 atoms/cm.sup.3 to 1×10.sup.21 atoms/cm.sup.3.

Regarding Claim 18, Claim 12, 15 of US Patent No. 10643892 (Wu) and Gosset teaches  further comprising forming an etch stop layer over the substrate, wherein the dielectric material is deposited over the etch stop layer, wherein the conductive material is disposed through the etch stop layer.

Regarding Claim 19, Claim 12, 15, 16 of US Patent No. 10643892 (Wu) and Gosset teaches  wherein the etch stop layer comprises the implant species, a concentration of the implant species in the etch stop layer being in a range from about 2×10.sup.18 atoms/cm.sup.3 to about 6×10.sup.20 atoms/cm.sup.3.


Regarding Claim 20, Claim 12, 15, 16 of US Patent No. 10643892 (Wu) and Gosset teach the method of claim 19, wherein the concentration of the implant species in the etch stop layer is highest at an interface with the dielectric material (since the peak of 234 is approximately at the interface of 224/220, this may be interpreted as wherein the concentration of the implant species in the etch stop layer is highest at an interface with the dielectric material).


Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10643892 (Wu) and Gosset in view of Wu (US PG Pub. No. 2017/0025535, hereinafter Wu).   


Regarding Claim 11, Claim 7 of US Patent No. 10643892 (Wu) and  Gosset  teach the method of claim 10, 


Claim 7 of US Patent No. 10643892 (Wu) and  Gosset do not  teach wherein the implant species is germanium.

Wu discloses wherein the implant species is germanium [0024].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wu to the teachings of Claim 7 of US Patent No. 10643892 in order to to enhance carrier mobility[0001, Wu].

Regarding Claim 12, Claim 7 of US Patent No. 10643892 (Wu) and Gosset and Wu teach the method of claim 11, wherein the dielectric layer comprises a silicon oxide, silicon oxynitride, silicon oxycarbide, or a combination thereof[0020 of Gosset].


Regarding Claim 13, Claim 7 of US Patent No. 10643892 (Wu) and Gosset  teaches the method of claim 6, further comprising an etch stop layer (224 may comprise SiOCN and may therefore be interpreted as an etch stop layer)[0020 of Gosset] between the first conductive feature(206) and the dielectric layer(220/218).

Claim 7 of US Patent No. 10643892 (Wu) and Gosset do not teach wherein the first conductive feature is a gate electrode

Wu discloses wherein the first conductive feature is a gate electrode (30)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wu to the teachings of Claim 7 of US Patent No. 10643892 in order to to enhance carrier mobility[0001, Wu].



Regarding Claim 14, Claim 7 of US Patent No. 10643892 (Wu) and Gosset and Wu teach the method of claim 13, wherein the implant species (shown in 234) extends into the etch stop layer(224 may comprise SiOCN and may therefore be interpreted as an etch stop layer)[0020].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819